Citation Nr: 0204105	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  99-08 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for service 
connection for PTSD.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal of the claim for 
service connection for PTSD has been obtained.

2. The record includes neither evidence of treatment for, or 
a diagnosis of PTSD, nor credible supporting evidence of a 
stressor.


CONCLUSION OF LAW

Service connection for PTSD is denied.  38 U.S.C.A. § 1110 
(West 1991 and Supp. 2000); 38 C.F.R. § 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In 
this veteran's case, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim, 
and there is no reasonable possibility that further 
assistance to the veteran will aid in substantiating the 
claim.

In May 1998, the RO sent the veteran a copy of the rating 
decision in which his claim for PTSD was denied.  The rating 
decision included a statement of the requirements for a grant 
of service connection for PTSD and an explanation of the 
reasons for finding the evidence of record inadequate for a 
grant of benefits.  The RO also sent the veteran a statement 
of the case in July 1998 and a supplemental statement of the 
case in March 2000.  These documents further explained the 
reuirements for service connection and the way the available 
evidence was considered.  As the veteran has sent in a copy 
of the diagnostic criteria applicable to PTSD, it is clear 
that he is aware of the medical findings that would support a 
diagnosis of PTSD.  Thus, the veteran has been made aware of 
the requirenments for the grant of benefits and the nature of 
the evidence needed to substantiate the claim.  

The veteran contends, through his representative, that 
further development is required, to include a VA medical 
examination to determine his current psychiatric diagnosis.  
However, the veteran himself has not provided any objective 
medical evidence that he has a current psychiatric diagnosis 
of any kind or that he is currently being treated for PTSD.  
The veteran's representative has also contended that VA 
violated the VCAA because it failed to inform the veteran of 
what was necessary to substantiate his claim until after the 
RO rating decision denied the claim.  However, the veteran 
has ultimately failed to submit anything of substance in this 
regard.  He has also not given VA notice of the existence of 
any outstanding medical records, lay witnesses or other 
evidence with which VA might have been able to find on his 
behalf to help substantiate his claim.  The current record 
shows that the veteran has been notified of the information 
and evidence needed to substantiate the claim, and there is 
no reasonable possibility that further assistance to the 
veteran would aid in substantiating his claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  Accordingly, no further 
notice to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations.  

II.  Factual Background

The veteran's service medical records contain no mention of 
diagnosis or treatment for a chronic psychiatric disorder or 
treatment for physical wounds related to combat.  His DD 214 
and DA 20 Forms show service in the Republic of Vietnam with 
the 134th Quartermaster Company from March 1970 to January 
1971.  His Military Occupational Specialty (MOS) was as a 
petroleum storage specialist.  None of his military 
decorations earned during active duty indicate participation 
in combat against enemy forces.

The veteran filed a claim for service connection for PTSD in 
March 1998, in which he presented an excerpt from the 
Diagnostic and Statistical Manual of the American Psychiatric 
Association which contained the diagnostic criteria for PTSD.  
In this excerpt, he circled those symptomatic criteria of 
PTSD which he believed he possessed.  

Also in March 1998, the veteran submitted a copy of a PTSD 
questionnaire.  In this questionnaire, he stated that he 
served in Qui Nhon, Republic of Vietnam, for a period of 10 
months from 1970 to 1971.  In the questionnaire, he answered 
in the affirmative that he witnessed or participated in the 
mistreatment of enemy prisoners but gave no details of these 
incidents.  He answered in the affirmative that he had a 
military injury incurred in service which he described as 
being a pilonidal cyst of his buttock.  He answered in the 
affirmative that he saw wounded or assisted in the treatment 
of wounded but provided no further details in this regard.  
He answered in the affirmative that he was subjected to 
"daily" rocket and/or mortar attacks, in which he reported 
that his unit suffered six soldiers killed in action and five 
wounded in action, but he stated that he was unable to 
remember the names of the casualties.  He reported that the 
duty station and base camp tank farm of the 134th 
Quartermaster Company came under enemy attack in April and 
June 1970.  He also answered in the affirmative that he had 
close friends who were killed and wounded in service and 
reported that these friend were killed or wounded in April 
and June 1970 while serving with him in the 134th 
Quartermaster Company.  However, he stated that he was unable 
to remember the first or last names of these friends.  He 
reported that he served temporarily as a "truck gunner" and 
that this duty did not appear on his service record because 
it was a temporary assignment or was otherwise considered 
part of his job in service.  He stated that he was exposed to 
a PTSD stressor while serving as a convoy guard or driver but 
that he was unable to remember the date of the stressful 
incident, how many casualties were involved, the names of the 
injured or the size of the military engagement.  He reported 
that he served in active duty as a supply clerk, a petroleum 
supply specialist, a radio telephone operator and a "gun 
truck gunner."  The veteran also reported that after his 
discharge from active service he worked for Union Tank, 
Taylor Forge, Coca-Cola Bottling Company, and VA, and that he 
lost approximately 10 days of work per year after service due 
to PTSD. 

An Operational Report - Lessons Learned from the 240th 
Quartermaster Battalion (to which the 134th Quartermaster 
Company was attached) shows that in June 1970 at Qui Nhon, 
"tank farm #2" received a coordinated enemy attack by six 
to eight rounds of mortar or rocket fire and small arms fire 
and a ground attack.  American casualties included seven 
killed in action and ten wounded in action.

III.  Analysis

The veteran contends that he currently suffers from PTSD as a 
direct result of exposure to combat-related stressors during 
active service in the Republic of Vietnam.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2001).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2001 and March 7, 2002).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2000); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

In this case, there is no objective evidence that the veteran 
"engaged in combat with the enemy."  See VAOPGCPREC 12-99.  
The veteran's DD Form 214 does not indicate references to 
combat, but reflects that the veteran was a petroleum supply 
specialist when he served in the Republic of Vietnam and 
earned no decorations, medals, badges, ribbons, or awards 
indicating that he participated in combat.  For these 
reasons, the evidence supports a finding that the veteran did 
not engage in combat with the enemy.  Because the veteran did 
not engage in combat with the enemy, his lay statements as 
presented in his March 1998 questionnaire alone are not 
enough to establish the occurrence of the alleged stressor of 
being personally subjected to enemy attack and losing friends 
to combat-related death or injury as a result. 

Because it is not conceded that the veteran engaged in combat 
with the enemy, his lay testimony alone is not enough to 
establish the occurrence of the alleged stressor of being 
exposed to enemy attack and losing friends to injury or death 
in combat.  The service records and other evidence of record 
are decidedly insufficient to raise a reasonable doubt as to 
whether the alleged stressors occurred in his presence during 
his period of active duty, much less whether the veteran has 
a current diagnosis of PTSD.  First, the veteran has failed 
to provide evidence of treatment for, or a current diagnosis 
of a chronic psychiatric disability of any sort, much less 
PTSD.  Despite being given ample opportunity to provide VA 
with leads of where to obtain any such medical evidence, he 
has not indicated that any medical records showing such 
diagnosis and treatment are available for inclusion in his 
claims file.  The duty to assist is not always a one-way 
street and if the veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the 
supportive evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). 

The only evidence that even remotely resembles a psychiatric 
diagnosis is his submission of a copy of the PTSD diagnostic 
criteria in the American Psychiatric Association's Diagnostic 
& Statistical Manual in which he reports that he has some 
symptoms recognized by the Diagnostic & Statistical Manual as 
being part of a PTSD diagnosis.  This, essentially, is an 
attempt on his part to make a self-diagnosis of his 
psychiatric condition.  However, the there no indication in 
the record that he has a medical background or medical 
training.  Therefore, he lacks the expertise to comment upon 
medical observations or make medical diagnoses and his 
statements with regard to his self-diagnosis of PTSD are 
entitled to no probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The veteran's allegations of a combat-related stressor during 
service are vague and devoid of detail. He has not provided 
either the first or last names of persons who were allegedly 
killed or wounded in April and June 1970 as a result of enemy 
action.  He claimed to have witnessed or participated in the 
mistreatment of enemy prisoners but gave no details of these 
alleged incidents.  He claimed that he saw wounded soldiers 
or assisted in the treatment of wounded soldiers but again 
has provided no further details in this regard.  He claimed 
that he was subjected to daily rocket and/or mortar attacks, 
in which he reported that his unit suffered six soldiers 
killed in action and five wounded in action, but he stated 
that he was unable to remember the names of the casualties.  
(In this regard, the Operational Report - Lessons Learned of 
his military unit did not indicate that it had been subjected 
to enemy artillery attacks on a daily basis.)  He claimed 
that he was exposed to a PTSD stressor while serving as a 
convoy guard or driver but was unable to remember the date of 
the stressful incident, how many casualties were involved, 
the names of the injured or the size of the military 
engagement.  He claimed that he had a military injury 
incurred in service but he described the injury as being a 
pilonidal cyst of his buttock, a condition whose etiology is 
clearly unrelated to combat.  In view of the vagueness and 
generality of his descriptions of his alleged PTSD stressors, 
and because he has not given evidence of a current diagnosis 
of PTSD or any indication to VA where any medical evidence 
may be found to help establish his assertion that he has a 
diagnosis of PTSD, claim of service connection for this 
psychiatric disability must be denied.  Because the evidence 
in this case is not approximately balanced with respect to 
the relative merits of his claim, the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for PTSD is denied.




______________________________
G. H. SHUFELT
Member, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

